Appeal from a judgment of the Supreme Court, Kings Comity, rendered June 22, 1967, convicting appellant of attempted robbery in the third degree, upon his guilty plea, and imposing sentence. Judgment reversed, on the law, and action remitted to the Criminal Term for the purpose of (a) holding a hearing upon defendant’s motion to withdraw his plea of guilty and (b) making a determination thereon de novo. No findings of fact have been considered on this appeal. Under the circumstances of the case the court below should hold a hearing and inquire fully into defendant’s reasons for desiring to withdraw his plea of guilty prior to sentencing (cf. People v. Ventimiglia, 29 A D 2d 949; People v. Burton, 28 A D 2d 686; People v. Borges, 28 A D 2d 735; People v. Klein, 26 A D 2d 559). We express no opinion as to the matter which may develop at the hearing. Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.